Citation Nr: 0910800	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-44 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD) and/or service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In a May 2007 decision, the Board denied the Veteran's claims 
for service connection for peripheral neuropathy in the upper 
and lower extremities; and hypertension on a direct basis.  
As the Board has made final decisions regarding these matters 
and the record indicates that the Veteran has not appealed, 
they are no longer in appellate status.  In the same 
document, the Board remanded the Veteran's claim for service 
connection for hypertension secondary to service-connected 
post-traumatic stress disorder (PTSD), requesting the Appeals 
Management Center (AMC) to: provide the Veteran with the 
amendment to 38 C.F.R. § 3.310 (2006) (71 Fed. Reg. 52744 
(2006); to provide the Veteran an opportunity to respond; and 
to provide a VA medical examination for ascertaining the 
relationship between his hypertension, if any, and his 
service- connected PTSD.  Having completed the required 
directives, the AMC considered the evidence of record and 
issued an SSOC in January 2009.  As such, the Board finds 
that the provisions of the Board's May 2007 remand have been 
complied with.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).  
However, the Board finds that the record raises another 
theory of entitlement to secondary service connection that is 
intertwined with the issue currently on appeal and the raised 
issue requires further development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2008).

In May 2007, the Board remanded the Veteran's claim for 
service connection for hypertension secondary to service-
connected post-traumatic stress disorder (PTSD), requesting 
the Appeals Management Center (AMC), in part, to provide a VA 
medical examination for ascertaining the relationship between 
his hypertension, if any, and his service-connected PTSD.  In 
a May 2008 VA medical examination report, the examiner, 
having reviewed the case file, interviewed the Veteran, and 
provided a physical examination, opined that the Veteran's 
PTSD had not aggravated his hypertension in a chronic way.  
The examiner stated that, on the other hand, the Veteran's 
service-connected diabetes mellitus, diagnosed three years 
prior, will aggravate the course of the hypertension.  The 
examiner stated that, in his opinion, to identify a specific 
level of aggravation or to identify the level of the 
Veteran's hypertension prior to his diabetes diagnosis would 
require one to resort to mere speculation.  The fact that the 
Veteran's medication regimens for his PTSD, diabetes, and 
hypertension were constantly being adjusted made it 
impossible, in the examiner's opinion, to tease out any one 
element as the sole cause of a change in hypertension or a 
change in coronary artery disease.  Nevertheless, the 
physician concluded that in the natural progression of the 
disease, the effect of the Veteran's diabetes on his 
hypertension was expected to be deleterious.  

Therefore, in the examiner's opinion, the examiner found that 
it was as likely as not that the Veteran's current diabetes 
disorder would have some long term chronic effect on his 
hypertension.  The examiner also noted that, in his opinion, 
the Veteran's PTSD neither caused nor aggravated the 
Veteran's hypertension.   

The Board finds that the record, specifically, the May 2008 
VA examination, raises another theory of entitlement to 
secondary service connection: hypertension secondary to the 
Veteran's service-connected diabetes mellitus.  The Court of 
Appeals for Veterans Claims has held that separate theories 
in support of a claim for service connection for a particular 
disability are to be adjudicated as one claim.  See Robinson 
v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, 
Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  
Here, while the RO did provide notice regarding the claim for 
service connection for hypertension as secondary to PTSD, it 
has not addressed the specific theory of service connection 
for hypertension secondary to service-connected diabetes.  
See 38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.310 (2008).  The Board also finds that there is a 
duty to provide an examination that includes an opinion 
addressing the question of whether the Veteran's diabetes 
caused or aggravated his hypertension.  38 C.F.R. §§ 3.159, 
3.310.

The May 2008 examiner stated that, in his opinion, 
identifying a specific level of aggravation or to identify 
the level of the Veteran's hypertension prior to his diabetes 
diagnosis would require one to resort to mere speculation.  
However, because the issue of service connection for 
hypertension secondary to the service-connected diabetes was 
not researched previously, the RO has never requested 
information from the Veteran asking for medical records, 
including blood pressure readings, dating to a time prior to 
the onset of the Veteran's diabetes.  As such, as part of the 
duty to assist the Veteran, the Board will request such 
records.  In the subsequent medical examination, the examiner 
will be asked to review the medical evidence, including any 
acquired as a result of this remand, and to determine an 
approximate baseline level of severity of the nonservice-
connected hypertension (e.g., slight, moderate or an 
approximate diastolic blood pressure range (e.g., 90 to 95; 
90 to 100) before the onset of aggravation.  The examiner 
must be informed that such an approximate baseline level is 
necessary to establish service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must insure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied 
regarding a claim for entitlement to 
service connection for hypertension 
secondary to the Veteran's service-
connected diabetes mellitus and/or PTSD.  
The notification letter should inform the 
Veteran of the evidence needed to 
substantiate the raised, intertwined 
claims for service connection for 
hypertension secondary to the Veteran's 
service-connected diabetes mellitus.  
Specifically, the letter should: (a) 
inform the Veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
Veteran about the information and evidence 
that VA will seek to provide; (c) inform 
the Veteran about the information and 
evidence the Veteran is expected to 
provide; and (d) request that the Veteran 
provide any evidence in the Veteran's 
possession that pertains to the claims.

As part of this notice, the AMC/RO must 
notify the Veteran and his representative 
of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the 
purpose of implementing the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2.  All VA medical examination and 
treatment reports, and any private medical 
records that have not been obtained, which 
pertain to the Veteran's hypertension, 
PTSD and diabetes mellitus must be 
obtained for inclusion in the record.

3.  Thereafter, the Veteran should be 
afforded a VA medical examination by a 
physician in order to evaluate the 
etiology of the Veteran's hypertension or 
more precisely to obtain an opinion on the 
likelihood that the Veteran's hypertension 
is causally linked to his service-
connected PTSD and/or diabetes mellitus.  
The claims folder should be furnished to 
the VA examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.

Following the review of the relevant 
evidence in the claims file, the clinical 
evaluation and any diagnostic tests and/or 
additional examinations performed by 
specialists that are deemed necessary, the 
examiner must address the following:

a.  Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
hypertension was caused or aggravated 
by his service-connected PTSD?

b.  Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
hypertension was caused or aggravated 
by his service-connected diabetes 
mellitus?

The clinician is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

If it is determined that it is as likely 
as not that the Veteran's service-
connected PTSD and/or diabetes mellitus 
aggravated his hypertension, to the extent 
that is possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the nonservice-connected hypertension 
(e.g., slight, moderate; or approximate 
diastolic blood pressure range, e.g., 90 
to 95; 90 to 100, before the onset of 
aggravation).  The examiner is advised 
that such an approximate baseline level is 
necessary to establish secondary service 
connection based on aggravation.

4.  Lastly, following its completion of 
any further development it deems 
necessary, the RO/AMC should readjudicate 
the Veteran's claim for service connection 
for hypertension as secondary to his PTSD 
and/or diabetes mellitus based on all 
governing legal authority.

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 


